ACCEPTED
                                                                                                        04-15-00271-CV
                                                                                            FOURTH COURT OF APPEALS
                                                                                                 SAN ANTONIO, TEXAS

      ELIZABETH CONRY DAVIDSON
                                                                                                   8/19/2015 3:59:56 PM
                                                                                                         KEITH HOTTLE
                                                                                                                 CLERK

                          ATTORNEY AT LAW
                            926 Chulie Drive, San Antonio, Texas 78212
                        Telephone: (210) 380-4899 •Facsimile: (210) 568-4036
                                 e-mail: conrydavidson@gmail.com                       FILED IN
                                                                                4th COURT OF APPEALS
                                                                                 SAN ANTONIO, TEXAS
                                        August 19, 2015
                                                                                08/19/2015 3:59:56 PM
Bexar County Probate Court Clerk                                                    KEITH E. HOTTLE
                                                                                         Clerk
ATTN: Dolores R. Zaragoza, Deputy
Bexar County Courthouse
100 Dolorosa
San Antonio, Texas 78205

                   SECOND REQUEST FOR PREPARATION OF
                      SUPPLEMENTAL CLERK’S RECORD

       RE:     Estate of Johnnie Mae King; Cause No. 2001-PC-1263, In the Probate Court
               No. 1 of Bexar County, Texas; on appeal to the Fourth Court of Appeals at
               San Antonio, Case No. 04-15-00271-CV.

Dear Ms. Zaragoza:

       I began reviewing the clerk’s record yesterday that you prepared and filed with the
court of appeals on June 18, 2010 and realized that the contents of the record are not
numbered consecutively in the bottom right hand-corner of each page as required by the
Texas Supreme Court. Thus, I am writing to request that you prepare a clerk’s record that is
numbered consecutively, and do the same for the supplemental clerk’s records I have
requested. If you have any questions at all, please do not hesitate to contact me.

       The opposing party is being notified of this filing by copy of this letter.

       Thank you for your courtesies in this regard, and please call me if you have any
questions at all.

                                                          Sincerely,

                                                  /s/Elizabeth Conry Davidson

                                                          Elizabeth Conry Davidson

Cc:    Bexar Appraisal District
       Karen Evertson
       Rowland Martin
       Fourth Court of Appeals